From Craven.
1. Whether the trust expressed in the deed of Wilson Blount be not void in its creation.
2. Whether the heirs of Edward Kean can be required to make the conveyance demanded by complainant, inasmuch as the said deed, in terms, binds only the said Kean, his executors, administrators and assigns to make the conveyance.
The presiding judge, having declined giving any opinion in the case when in the Supreme Court before, from reasons founded on his peculiar situation, and yet retaining all their force, directed a decree to be entered pursuant to the certificate sent from this Court, subject to the opinion of the Supreme Court whether the foregoing points shall be made for their consideration.
This case, some time ago, was sent to this Court for its opinion on certain questions therein made, by the judge who then presided in the court below. The questions have been decided by this Court, and sent back, in order that that court should make a decree in the case. At the ensuing term (383)  the presiding judge was so situated that he could give no opinion in the case. The parties, by their own consent, rather than by any authority from him, have made other points in the case, and transmitted them here for our opinion. It results that the case has now come here, through no legitimate channel — not by way of appeal, nor by order of the presiding judge because he doubts upon those points, which are the only ways pointed out by law in which cases can be transferred to the Supreme Court from the Superior Courts. I am, therefore, *Page 281 
of opinion that the case must be sent back to await such order or decree as the next presiding judge shall think proper to make therein.